Citation Nr: 1451931	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 2008 for the addition of the Veteran's current spouse (J.E.F.) as a dependent to his compensation award.

2.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945.

The earlier effective date issue comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which recognized the Veteran's spouse as a dependent for purposes of payment of additional VA compensation.   The award was made effective October 21, 2008.

In a February 2014 rating decision, the RO denied the Veteran's claim for special monthly compensation based on need for aid and attendance or on account of being housebound.  The Veteran filed a timely notice of disagreement with regards to this issue in September 2014.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

On October 27, 2003, the hearing impaired Veteran (though his spouse) made an informal claim to add his spouse as a dependent for the purpose of obtaining CHAMPSVA benefits; entitlement to payment arose more than one year prior that date.



CONCLUSION OF LAW

The criteria for an effective date of October 7, 2003, for the addition of the Veteran's spouse as a dependent of the Veteran have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1996, the Veteran was granted a combined 40 percent rating for service connected disabilities; effective January 11, 1995.  Because he was rated greater than 30 percent, he was eligible for additional compensation for dependents, including a spouse.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2014).  In a letter sent to the Veteran later that month, he was advised that he was being paid as a single person with no dependents.  He was advised of the necessary steps to add a spouse as a dependent.  In February 1996, the Veteran responded that he was a widower and had no dependents.  

In March 1999, the Veteran's combined rating was increased to 60 percent.  He was again advised that he was being paid at the single rate.

In June 1999, the Veteran was granted a total rating for compensation based on individual unemployability (TDIU).  

J.E.F.  sought CHAMPSVA benefits, but in a letter dated October 7, 2003 VA's Veterans Health Administration (VHA) advised her that the application could not be approved because she was not listed as a dependent of the Veteran.  The notice letter informed her that "until dependency is established...we are without authority to approve your application."  A handwritten note at the bottom of the letter reflects that on October 27, 2003, J.E.F. called the telephone number provided in the notice letter.  The note also reads:  "Benefits Advisor: Steve will notify Brd of Marriage.  License enclosed - Should be 2 wks."  

In a September 2008 Exchange of Beneficiary Information and Request the Veterans Health Administration (VHA) asked the RO to explain why J.E.F. "was removed from vet award."     

An undated (and unsigned) Declaration of Status of Dependents lists J.E.F. as a dependent.  According to VBMS, it was received on January 21, 2009.  However, a March 2009 correspondence from the VA reflects that it (and the marriage license) was received on October 21, 2008. 

In a November 2008 statement, received in April 2009, the Veteran wrote that he had "learned that it would be extremely helpful if I informed you that ChampsVA has been providing [J.E.F.] with benefits as of August 7, 2003.  They requested all receipts for prescriptions related to maintain her health since we married September [redacted], 1999."  He also stated that when he and J.E.F. applied for CHAMPSVA, they were told, via telephone conversation with a benefits advisor, that he (the benefits advisor) would notify "the Board" of the marriage so that she would be listed as a dependent and beneficiary.  

Another Declaration of Status of Dependents was received in April 2009.  This one was signed by the Veteran and added J.E.F. as a dependent.     

The Veteran also submitted a copy of a marriage certificate showing that he and J.E.F. were married on September [redacted], 1999.  

In a June 2009 correspondence, the RO informed the Veteran that Jolene has been added to the Veteran's award effective October 21, 2008.  It stated that it could not add her any earlier because the Veteran did not notify the RO within one year of the event.  

The Veteran has consistently argued that J.E.F. should have been added as a dependent in October 2003.  He and J.E.F. have argued that she has been receiving CHAMPSVA benefits since 2003 and that in order for her to have received these benefits, the VA had to have recognized her as a dependent. 

Alternatively, the Veteran has argued that the October 2003 phone call constituted an informal claim to add J.E.F. as a dependent.  He stated that they were told by a benefits advisor (Steve) that he would inform the Board of their marriage (and consequently, that she would be added as a dependent of the Veteran).

In a November 2009 correspondence, the RO informed the Veteran that the 2003 telephone call could not constitute an informal claim because spouses cannot file claims on behalf of the Veteran.  Instead, all claims must be filed by the Veteran or his duly authorized representative.    

In the Veteran's December 2009 notice of disagreement, the Veteran stated that when J.E.F. made the October 2003 telephone call, the benefits advisor did not tell her to put him on the phone so that he might make a Report of Contact.  The Veteran stated that the reason J.E.F. made the phone call was because he has a terrible time hearing what is said in telephone conversations.  In any case, he argued that the VA knew (in 2003) that he was married to J.E.F. and that it specifically knew that he wanted to claim her as a dependent.  

Earlier Effective Dates

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f) (West 2002).  Otherwise the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

VA regulations elaborate that the effective date for payment of additional compensation or pension for a dependent shall be, in pertinent part, the latest of the following dates:

(1) Date of claim. This term means the following, listed in their order of applicability: 

(i) Date of veteran's marriage, if the evidence of the event is received within 1 year of the event; otherwise. 

(ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. 

(2) Date dependency arises. 

(3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. 

 (4) Date of commencement of veteran's award.
38 C.F.R. § 3.401(b) (2014)

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  

In this case, the evidence reflects that the J.E.F. was denied CHAMPSVA benefits in October 2003 because she had not been named as a dependent of the Veteran.  She called the phone number provided to her in the denial notice because the Veteran was unable to do so (due to poor hearing).  They called with the intent of alerting the VA that she and the Veteran were married (and consequently that she would qualify as his dependent).   They were told by a benefits advisor that he would notify "the Board" of the marriage.  

The October 2003 denial letter with annotations is listed in the claims folder as having been received on October 7, 2003.  The letter itself was constructively of record when it was created.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The letter and annotations served to identify the Veteran's spouse and show her existence.  This is the latest of the events listed in 38 C.F.R. § 3.401(b).  It is true that the Veteran did not provide all of the information, including Social Security number, needed for recognition of the appellant until January 2009.  Cf. 38 C.F.R. § 3.204(a)(1) (2014).  The record does not show; however, that VA had made an earlier request for this information following the October 2003 claim.  

The Board finds the contentions of the Veteran and his spouse to be both consistent and credible.  As noted above, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  In giving the benefit of the doubt to the Veteran, the Board finds that the October 7, 2003, is the appropriate effective date for recognition of J.E.F. as a dependent of the Veteran.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  


ORDER

Entitlement to an effective date of October 7, 2003 for the addition of the Veteran's current spouse (Jolene) as a dependent for purposes of VA compensation is granted.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement in response to a February 2014 rating decision; but the RO has not yet issued a statement of the case.  Consequently, the issue of entitlement to special monthly compensation based on Aid and Attendance/Housebound must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case, regarding entitlement to special monthly compensation based on need for aid and attendance or on account of being housebound.  These issues should not be certified to the Board, unless a timely substantive appeal is received.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


